UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Arizona Tax Exempt Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: May 31, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Arizona Tax Exempt Income Fund The fund's portfolio 2/29/08 (Unaudited) Key to abbreviations AMBAC AMBAC Indemnity Corporation Cmnwlth. of PR Gtd. Commonwealth of Puerto Rico Guaranteed COP Certificate of Participation FGIC Financial Guaranty Insurance Company FHA Insd. Federal Housing Administration Insured FHLMC Coll. Federal Home Loan Mortgage Corporation Collateralized FNMA Coll. Federal National Mortgage Association Collateralized FRB Floating Rate Bonds FRN Floating Rate Notes FSA Financial Security Assurance GNMA Coll. Government National Mortgage Association Collateralized G.O. Bonds General Obligation Bonds MBIA MBIA Insurance Company U.S. Govt. Coll. U.S. Government Collateralized MUNICIPAL BONDS AND NOTES (100.9%)(a) Rating(RAT) Principal amount Value Arizona (93.4%) Apache Cnty., Indl. Dev. Auth. Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co.), Ser. A, 5.85s, 3/1/28 Baa3 $500,000 $452,025 AZ Agricultural Impt. & Pwr. Dist. Elec. Syst. Rev. Bonds (Salt River), Ser. B, 5s, 1/1/22 Aa1 1,500,000 1,519,110 AZ Game & Fish Dept. and Comm. Rev. Bonds (AGF Administration Bldg.), 5s, 7/1/21 A3 700,000 672,959 AZ Hlth. Fac. Auth. FRN (Banner Hlth.), Ser. D, FGIC, 7.59s, 1/1/35 AA- 1,075,000 1,075,000 (Catholic Hlth. Care West), Ser. D, AMBAC, 7.11s, 7/1/35 Aaa 600,000 600,000 AZ Hlth. Fac. Auth. Rev. Bonds (Bethesda Foundation), Ser. A, 6.4s, 8/15/27 BB-/P 400,000 384,524 (Banner Hlth.), Ser. A, 5s, 1/1/25 AA- 1,000,000 922,320 AZ Hlth. Fac. Auth. Hosp. Syst. Rev. Bonds (John C. Lincoln Hlth. Network), 7s, 12/1/25 (Prerefunded) BBB 1,000,000 1,121,950 AZ State Trans. Board Hwy. Rev. Bonds, Ser. B, 5s, 7/1/22 AAA 1,000,000 1,010,730 AZ State U. COP (Research Infrastructure), AMBAC, 5s, 9/1/30 Aaa 1,000,000 954,530 AZ State U. Rev. Bonds, FGIC, 5 7/8s, 7/1/25 (Prerefunded) AA 500,000 526,700 AZ Tourism & Sports Auth. Tax Rev. Bonds (Multi-Purpose Stadium Fac.), Ser. A, MBIA 5s, 7/1/31 Aaa 1,500,000 1,428,480 5s, 7/1/25 Aaa 825,000 802,577 Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 1/4s, 12/1/19 B+/P 150,000 154,405 Chandler, G.O. Bonds, FGIC, 8s, 7/1/10 (SEG) A 1,450,000 1,608,253 Chandler, St. & Hwy. User Rev. Bonds, MBIA, 8s, 7/1/11 Aaa 1,100,000 1,261,337 Chandler, Wtr. & Swr. Rev. Bonds, FGIC, 8s, 7/1/14 AA 2,150,000 2,638,179 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Regl. Hlth. Ctr.), Ser. A, 6.2s, 12/1/21 BB+/P 465,000 457,988 Gila Cnty., Unified School Dist. G.O. Bonds (No. 10 Payson 2006 School Impt.), Ser. A, AMBAC, stepped-coupon 1s (5 1/4s, 7/1/09), 7/1/27 (STP) Aaa 1,000,000 902,140 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), Ser. A, 5 7/8s, 5/15/31 (Prerefunded) AAA 1,500,000 1,642,545 (John C. Lincoln Hlth.), Ser. B, 5 1/4s, 12/1/19 BBB 500,000 490,945 (Midwestern U.), 5s, 5/15/26 A- 1,200,000 1,090,500 Glendale, Wtr. & Swr. Rev. Bonds, AMBAC, 5s, 7/1/28 Aaa 1,615,000 1,497,622 Maricopa Cnty. & Phoenix, Indl. Dev. Auth. Mtge. Rev. Bonds (Single Fam.), Ser. A-2, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 7/1/40 Aaa 1,000,000 1,048,950 Maricopa Cnty., Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (Catholic Hlth. Care West), Ser. A, 5 1/4s, 7/1/32 A2 1,000,000 917,920 Maricopa Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Samaritan Hlth. Svcs.), Ser. A, MBIA, U.S. Govt. Coll., 7s, 12/1/16 (Prerefunded) Aaa 3,500,000 4,154,882 Maricopa Cnty., Poll. Control Rev. Bonds (Public Service Co. New Mexico), Ser. A, 6.3s, 12/1/26 Baa2 1,750,000 1,751,908 Maricopa Cnty., School Dist. G.O. Bonds (No. 69 Paradise Valley-Project of 1994), Ser. B, MBIA, 7s, 7/1/12 Aaa 2,000,000 2,284,420 (No. lementary 2004 School Impt.), Ser. A, FSA, U.S. Govt. Coll., 5s, 7/1/17 (Prerefunded) Aaa 320,000 340,934 (No. 11 Peoria Unified 2003 School Impt.), FGIC, 5s, 7/1/09 (Prerefunded) A1 20,000 20,648 Maricopa Cnty., Unified School Dist. G.O. Bonds (No. 89 Dysart School Impt. 2006), Ser. B, AMBAC, 5s, 7/1/19 Aaa 1,000,000 1,022,370 Mesa, Indl. Dev. Auth. Rev. Bonds (Discovery Hlth. Syst.), Ser. A, MBIA, 5 3/4s, 1/1/25 (Prerefunded) Aaa 1,500,000 1,591,440 Mesa, Util. Syst. Rev. Bonds, FGIC 7 1/4s, 7/1/12 Aaa 365,000 415,042 7 1/4s, 7/1/12 (Prerefunded) Aaa 635,000 733,565 Mohave Cnty., COP (Mohave Administration Bldg.), AMBAC, 5 1/4s, 7/1/19 Aaa 2,000,000 2,046,240 Northern AZ U. Rev. Bonds, FGIC, 6 1/2s, 6/1/09 A+ 1,725,000 1,798,209 Phoenix & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam.), Ser. 4, GNMA Coll., FNMA Coll., FHLMC Coll., 5.8s, 12/1/39 Aaa 995,000 1,046,014 Phoenix, G.O. Bonds, Ser. B, 5s, 7/1/27 AAA 1,500,000 1,562,055 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds (Sr. Lien), Ser. B, FGIC, 5 3/4s, 7/1/19 Aa3 1,000,000 1,027,580 Ser. A, FSA, 5 1/4s, 7/1/14 Aaa 1,970,000 1,998,585 Ser. A, FSA, 5 1/4s, 7/1/13 Aaa 1,620,000 1,644,511 Ser. A, FSA, 5 1/4s, 7/1/11 Aaa 2,010,000 2,042,783 Phoenix, Civic Impt. Corp. Dist. Rev. Bonds (Civic Plaza), Ser. B, FGIC zero %, 7/1/43 AA 1,000,000 721,680 zero %, 7/1/32 AA 1,000,000 732,960 Phoenix, Civic Impt. Corp. Excise Tax Rev. Bonds, Ser. A, MBIA, 4 3/4s, 7/1/26 Aaa 1,415,000 1,285,612 Phoenix, Civic Impt. Corp. Waste Wtr. Syst. Rev. Bonds, MBIA, 5s, 7/1/28 Aaa 1,000,000 971,350 Phoenix, Hsg. Mtge. Fin. Corp. Rev. Bonds (Section 8 Assistances), Ser. A, MBIA, FHA Insd., 6.9s, 1/1/23 Aaa 1,020,000 1,010,086 Phoenix, Indl. Dev. Auth. Govt. Office Lease Rev. Bonds (Capitol Mall, LLC II), AMBAC, 5s, 9/15/28 Aaa 1,000,000 920,100 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 125,000 110,015 Pinal Cnty., COP, 5s, 12/1/26 A 1,000,000 895,680 Queen Creek, Special Assmt. Bonds (Impt. Dist. No. 001) 5s, 1/1/26 Baa2 200,000 181,322 5s, 1/1/17 Baa2 500,000 490,190 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5s, 12/1/32 Aa3 2,000,000 1,646,400 Scottsdale, G.O. Bonds (Projects 1999 & 2000), 5s, 7/1/24 Aaa 510,000 512,596 Scottsdale, Indl. Dev. Auth. Hosp. FRB (Scottsdale Hlth. Care), Ser. F, FSA, 10 1/2s, 9/1/45 Aaa 1,500,000 1,500,000 Scottsdale, Indl. Dev. Auth. Hosp. Rev. Bonds (Scottsdale Hlth. Care) 5.8s, 12/1/31 (Prerefunded) A3 500,000 547,655 5.7s, 12/1/21 (Prerefunded) A3 1,000,000 1,091,820 Snowflake, Excise Tax Rev. Bonds, 5s, 7/1/18 A 960,000 959,933 South Campus Group, LLC Student Hsg. Rev. Bonds (AZ State U. South Campus), MBIA 5 5/8s, 9/1/28 Aaa 1,250,000 1,349,975 5 5/8s, 9/1/23 Aaa 640,000 660,851 Tempe, Special Assmt. Bonds (Pier Town Lake Impt. Dist.), 5s, 1/1/25 Aa3 1,000,000 945,560 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 Aaa 2,215,000 2,138,095 Tempe, Indl. Dev. Auth. Sr. Living Rev. Bonds (Friendship Village), Ser. A, 5 3/8s, 12/1/13 BB-/P 200,000 197,602 Tucson & Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Single Fam. Mtge.) Ser. 1A, GNMA Coll., 5 1/2s, 1/1/35 AAA 1,225,000 1,235,400 Ser. B, GNMA Coll., FNMA Coll., FHLMC Coll., 5.35s, 6/1/47 Aaa 1,000,000 1,011,500 Tucson, Indl. Dev. Auth. Sr. Living Fac. Rev. Bonds (Christian Care), Ser. A, 6s, 7/1/30 (Prerefunded) AA 1,000,000 1,076,560 Vistancia, Cmnty. Fac. Dist. G.O. Bonds, 4.4s, 7/15/21 Baa1 1,100,000 937,926 Yavapai Cnty., Indl. Dev. Auth. Rev. Bonds (Yavapai Regl. Med. Ctr.), Ser. A, 6s, 8/1/33 Baa2 1,000,000 972,020 Yavapai Cnty., Indl. Dev. Auth. Solid Waste Disp. Rev. Bonds (Waste Mgmt., Inc.), Ser. A-1, 4.9s, 3/1/28 BBB 500,000 398,515 Guam (0.9%) Territory of GU, Econ. Dev. & Comm. Auth. Rev. Bonds (Tobacco Settlement) 5 5/8s, 6/1/47 BBB+/F 250,000 235,885 5 1/4s, 6/1/32 BBB+/F 500,000 472,470 Puerto Rico (5.3%) Cmnwlth. of PR, Hwy. & Trans. Auth. Rev. Bonds, Ser. X, MBIA, 5 1/2s, 7/1/15 Aaa 400,000 427,264 Cmnwlth. of PR, Pub. Bldg. Auth. Rev. Bonds (Govt. Fac.), Cmnwlth. of PR Gtd. Ser. N, 5 1/2s, 7/1/19 Baa3 2,000,000 2,063,100 Ser. I, 5 1/4s, 7/1/29 Baa3 225,000 215,791 Ser. I, 5 1/4s, 7/1/29 (Prerefunded) Baa3 275,000 296,728 Cmnwlth. of PR, Indl. Tourist Edl. Med. & Env. Control Fac. Rev. Bonds (Cogen. Fac.-AES), 6 5/8s, 6/1/26 Baa3 1,000,000 1,040,070 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, FGIC, zero %, 8/1/41 A1 1,500,000 198,930 Virgin Islands (1.3%) VI Pub. Fin. Auth. Rev. Bonds (Hovensa Refinery Fac.), 4.7s, 7/1/22 BBB 400,000 339,492 VI Tobacco Settlement Fin. Corp. Rev. Bonds, 5s, 5/15/31 Baa3 845,000 745,603 TOTAL INVESTMENTS Total investments (cost $81,753,768) (b) FUTURES CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Long) 14 $1,641,938 Jun-08 $35,271 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Payments Payments Swap counterparty / Termination made by received by Unrealized Notional amount date fund per annum fund per annum depreciation Goldman Sachs International USD-SIFMA Municipal Swap $550,000 (E) 5/15/28 Index 3.664% $(13,943) (E) See Interest rate swap contracts note regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 2/29/08 (Unaudited) Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Citibank, N.A. $400,000 (F) 5/14/08 - 4.121% minus $(54,625) Municipal Market Data Index AAA municipal yields 20 Year rate 400,000 (F) 5/15/08 - 4.121% minus (54,625) Municipal Market Data Index AAA municipal yields 20 Year rate 400,000 (F) 5/19/08 - 4.121% minus (54,625) Municipal Market Data Index AAA municipal yields 20 Year rate Lehman Brothers Special Financing, Inc. 1,500,000 (F) 4/15/08 - 4.09% minus (224,221) Municipal Market Data Index AAA municipal yields 10 Year rate Total (F) Is valued at fair value following procedures approved by the Trustees. NOTES (a) Percentages indicated are based on net assets of $80,500,622. (RAT) The Moody's or Standard & Poor's ratings indicated are believed to be the most recent ratings available at February 29, 2008 for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at February 29, 2008. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Security ratings are defined in the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $81,753,768, resulting in gross unrealized appreciation and depreciation of $2,319,535 and $2,873,692, respectively, or net unrealized depreciation of $554,157. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at February 29, 2008. At February 29, 2008, liquid assets totaling $2,030,033 have been designated as collateral for open swap contracts and futures contracts. The rates shown on FRB and FRN are the current interest rates at February 29, 2008. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): Health care 21.4% Local government Utilities Education The fund had the following insurance concentrations greater than 10% at February 29, 2008 (as a percentage of net assets): MBIA 21.4% FGIC AMBAC Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. Certain investments and derivatives are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Total return swap contracts The fund may enter into total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked-to-market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as a realized gain or loss. Certain total return swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. Interest rate swap contracts are marked-to-market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as unrealized gain or loss. Payments received or made are recorded as realized gains or loss. Certain interest rate swap contracts may include extended effective dates. Income related to these swap contracts is accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. Risk of loss may exceed amounts recognized on the statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Arizona Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
